DETAILED ACTION
This action is in response to the claims filed 29 September 2017 for application 15/721,637 filed 29 September 2017.
Claims 1-20 are pending.
Claims 1-20 are rejected.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
¶0064 – map updating system 375 should read “map updating system 345” [three instances]
¶0071 – drive controller 265 should read “drive controller 365”
¶0071 – drive assembly 275 should read “drive assembly 375”
¶0073 – map updating system 375 should read “map updating system 345” 
¶0080, lines 13-14 – video/image capture module 370 should real “video/image capture module 370’” [missing prime symbol]
¶0090 – user 420 should read “user 450” [two instances]
¶00109 – projection system 640 should read “projection system 340”
Appropriate correction is required.
	


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
190’ [Specification, ¶¶0084, 0089]
815 [Specification, ¶00142]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 8B, 890
Figure 8C, 895b
Figure 8C, 895c
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1, line 5,  each generic classifier should, for clarity, read “each generic classifier of the group of generic classifiers”
Claim 4, line 6, for each generic classifier should, for clarity, read “for each generic classifier in the group of generic classifiers”
Claim 9, line 6,  each generic classifier should, for clarity, read “each generic classifier of the group of generic classifiers”
Claim 15, line 9,  each generic classifier should, for clarity, read “each generic classifier of the group of generic classifiers”
Claims 2-8, 10-14, 16-20 are objected to due to their dependence, either directly or indirectly, on claims 1, 9, 15
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 9, 15 recite the generic classifier as a parent node (Claim 1, line 6; Claim 9, lines 7-8; Claim 15, line 10-11) while failing to provide and antecedent basis for "the generic classifier." It is suggested that in claims 1, 9, 15, the above phrase be modified to recite "the first generic classifier as a parent node." Clarification or correction is required.

Claims 2-8, 10-14, 16-20 are rejected under 35 U.S.C. 112(b) due to their dependence, either directly or indirectly, on claims 1, 9, 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-12, 14-18, 20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).
As an initial matter, according to the first part of the Alice analysis (Step 1), the claims were determined to be directed to one of the four statutory categories: an article of manufacture, a method/process (claims 1-5, 8), a machine/system/product (claims 9-12, 14-18, 20), and/or a composition of matter.

Lastly, the claims must be evaluated as to whether the claims recite additional elements that amount to an inventive concept (i.e., "significantly more" than the recited judicial exception). Claims 1-5, 8-12, 14-18, 20 do not recite any additional elements which, taken individually or in combination, amount to significantly more than the judicial exception.

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
With respect to the abstract idea of concepts performed in the human mind, the claim recites identifying an object in an image of a scene; selecting a first generic classifier from a group of generic classifiers ...; and walking a first tree of classifiers of the first generic classifier by matching classifiers at one or more levels in the first tree to the object data until reaching an end classifier at a deepest level to identify an object class for the object. The limitation of identifying an object in an image of a scene, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "identifying" in the context of this claim encompasses the user looking at an image and seeing an object in the image. The limitation of selecting a first generic classifier from a group of generic classifiers ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim walking a first tree of classifiers of the first generic classifier by matching classifiers at one or more levels in the first tree to the object data until reaching an end classifier at a deepest level to identify an object class for the object, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "walking" in the context of this claim encompasses the user manually stepping through the layers of a classifier tree until reaching a final leaf node. As part of the "selecting" mental process, the claim limitations provide additional information regarding the generic classifier and the tree structure of the classifiers. This merely provides more descriptive information about the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Additionally, with respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. The claim does not provide any additional elements, and, therefore, the claim is directed to an abstract idea.
Lastly, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not include any additional elements. The claim does not provide an inventive concept and, therefore, the claim is not patent eligible.

Regarding claims 2-5, 8, the limitations are further directed to the abstract idea of concepts performed in the human mind and include additional limitations which are not deemed to transform the 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating a plurality of probabilities by executing the group of generic classifiers ...; and matching the object data to the first generic classifier, wherein the first generic classifier generates the highest probability in the plurality of probabilities. The limitation of generating a plurality of probabilities by executing the group of generic classifiers ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses the user generating simple probabilities using a group of simple classifiers. The limitation of matching the object data to the first generic classifier, wherein the first generic classifier generates the highest probability in the plurality of probabilities, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "matching" in the context of this claim encompasses the user selecting the classifier which generates the highest simple probability based on the object. As part of the "generating" mental process, the claim limitations provide additional information regarding what the probabilities symbolize. This merely provides more descriptive information about the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating a first subset of probabilities by executing classifiers in an active list of generic classifiers ...; and matching the object data to the first generic classifier generating the highest probability in the first subset of probabilities. The limitation of generating a first subset of probabilities by executing classifiers in an active list of generic classifiers ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses the user generating simple probabilities using a group of simple classifiers. The limitation of matching the object data to the first generic classifier generating the highest probability in the first subset of probabilities, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "matching" in the context of this claim encompasses the user selecting the classifier which generates the highest simple probability based on the object. As part of the "generating" mental process, the claim limitations provide additional information the classifiers in the active list. This merely provides more descriptive information about the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating a plurality of probabilities generated by executing the group of generic classifiers ...; and for each generic classifier generating probabilities exceeding a margin, walking a corresponding tree of classifiers by matching classifiers at one or more levels in the corresponding tree to the object data, the classifiers that are matched generating probabilities exceeding the margin... The limitation of generating a plurality of probabilities generated by executing the group of generic classifiers ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in for each generic classifier generating probabilities exceeding a margin, walking a corresponding tree of classifiers by matching classifiers at one or more levels in the corresponding tree to the object data, the classifiers that are matched generating probabilities exceeding the margin..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "walking" in the context of this claim encompasses the user manually stepping through the layers of a classifier tree based on a threshold value until reaching a final leaf node. As part of the "generating" and "walking" mental processes, the claim limitations provide additional information regarding what the probabilities symbolize and the end node of the tree. This merely provides more descriptive information about the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites walking the first tree of classifiers until reaching the end classifier at the deepest level to identify the object class ..., beginning with a next highest level directly below the first generic classifier as the parent node, determining at least one probability generated by executing one or more classifiers of the next highest level using the object data; matching the object data to a matched classifier of that level generating the highest probability; determining if an adjacent lower level is connected to the matched classifier; labeling the adjacent lower level as the next highest level; and recursively performing until there is no adjacent lower level... The limitation of walking the first tree of classifiers until reaching the end classifier at the deepest level to identify the object class ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements beginning with a next highest level directly below the first generic classifier as the parent node, determining at least one probability generated by executing one or more classifiers of the next highest level using the object data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses the user generating simple probabilities using a group of simple classifiers. The limitation of matching the object data to a matched classifier of that level generating the highest probability, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "matching" in the context of this claim encompasses the user selecting the classifier which generates the highest simple probability based on the object. The limitation of determining if an adjacent lower level is connected to the matched classifier, wherein the first generic classifier generates the highest probability in the plurality of probabilities, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses the user identifying whether the instant classifier has a child classifier in the tree. The limitation of labeling the adjacent lower level as the next highest level, wherein the first generic classifier generates the highest probability in the plurality of probabilities, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "labeling" in the context of this claim encompasses the user identifying a child classifier node. recursively performing until there is no adjacent lower level..., wherein the first generic classifier generates the highest probability in the plurality of probabilities, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "performing" in the context of this claim encompasses the user simply repeating the steps until an ending leaf node is reached. As part of the "walking" and "performing" mental process, the claim limitations provide additional information regarding the classifier tree and the included classifiers. This merely provides more descriptive information about the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites modifying the first tree of classifiers by removing an existing classifier or adding a new classifier. The limitation of modifying the first tree of classifiers by removing an existing classifier or adding a new classifier, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "modifying" in the context of this claim encompasses the user simply adding or removing a classifier from the tree. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. The 
Additionally, with respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites several additional elements – non-transitory computer-readable medium storing a computer program. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Lastly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of non-transitory computer-readable medium storing a computer program amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claims 10-12, 14, the limitations are further directed to the abstract idea of concepts performed in the human mind and include additional limitations which are not deemed to transform the judicial exception into a patentable invention. Therefore, claims 10-12, 14 are not patent eligible as noted below.
Claim 10 incorporates the rejection of claim 9 as stated above. Further the limitations in this claim correspond to the limitations of claim 2 and are, therefore, rejected for the same reasons as described in claim 2.
Claim 11 incorporates the rejection of claim 10 as stated above. Further the limitations in this claim correspond to the limitations of claim 3 and are, therefore, rejected for the same reasons as described in claim 3.
Claim 12 incorporates the rejection of claim 9 as stated above. Further the limitations in this claim correspond to the limitations of claim 5 and are, therefore, rejected for the same reasons as described in claim 5.
Claim 14 incorporates the rejection of claim 9 as stated above. Further the limitations in this claim correspond to the limitations of claim 8 and are, therefore, rejected for the same reasons as described in claim 8.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. The limitations in this claim correspond to the limitations of claim 1 and are, therefore, rejected for the same reasons as described in claim 1.
Additionally, with respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites several additional elements – a processor and memory coupled to the processor having stored instructions. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a 
Lastly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a processor and memory coupled to the processor having stored instructions amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claims 16-18, 20, the limitations are further directed to the abstract idea of concepts performed in the human mind and include additional limitations which are not deemed to transform the judicial exception into a patentable invention. Therefore, claims 16-18, 20 are not patent eligible as noted below.
Claim 16 incorporates the rejection of claim 15 as stated above. Further the limitations in this claim correspond to the limitations of claim 2 and are, therefore, rejected for the same reasons as described in claim 2.
Claim 17 incorporates the rejection of claim 16 as stated above. Further the limitations in this claim correspond to the limitations of claim 3 and are, therefore, rejected for the same reasons as described in claim 3.
Claim 18 incorporates the rejection of claim 15 as stated above. Further the limitations in this claim correspond to the limitations of claim 5 and are, therefore, rejected for the same reasons as described in claim 5.
Claim 20 incorporates the rejection of claim 15 as stated above. Further the limitations in this claim correspond to the limitations of claim 8 and are, therefore, rejected for the same reasons as described in claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 15 are rejected under 35. U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2014/0270347 A1 - Hierarchical Image Classification System, hereinafter referred to as "Xu").

Regarding claim 1, Xu teaches a method of identification, comprising: 
identifying an object in an image of a scene (Xu, ¶0003 – teaches identifying an object in an image); 
selecting a first generic classifier from a group of generic classifiers (Xu, ¶0059 – teaches using multiple classifiers for each node) defining broad categories of objects using object data determined for the object (Xu, ¶0050 – teaches at the root level, a category hierarchy may classify an sample into one or more sub-categories [each of these categories is a first generic classifier]; see also Xu, Figs. 6-9), the first generic classifier selected as being representative of the object (Xu, ¶0050 – teaches classifying by category in the root level where the category is representative of the object; see also Xu, Figs. 7-9), each generic classifier forming part of a corresponding hierarchical tree of classifiers with the generic classifier as a parent node of the tree (Xu, Fig. 7 – teaches that each generic classifier (1, 2, 3) forms the parent node of a corresponding hierarchical tree of ; and 
walking a first tree of classifiers of the first generic classifier by matching classifiers at one or more levels in the first tree to the object data until reaching an end classifier at a deepest level to identify an object class for the object (Xu, ¶0050 – teaches after categorizing the sample, classification can be repeated for each level until a leaf classification is reached; Xu, ¶¶0057-0060 – teaches a top-down approach using a hierarchical classification tree to solve a modular focused classification where each level guides the classification to the next level until the classification reaches a leaf node and is associated to the associated leaf node class; see also, Xu, Figs. 7-9).

Regarding claim 9, it is the computer readable medium embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Xu further teaches the following additional limitations:
computer-readable medium storing a computer program for implementing a method of identification (Xu, ¶0050 – teaches performing classification techniques using complex hierarchical structures on large data set with a large number of classes using parallel processors).

Regarding claim 15, it is the computer system embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Xu further teaches the following additional limitations:
a processor (Xu, ¶0050 – teaches performing classification techniques using complex hierarchical structures on large data set with a large number of classes using parallel processors); and 
memory coupled to the processor and having stored therein instructions that, if executed by the computer system, cause the computer system to execute a method of identification (Xu, ¶0050 – .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4-5, 10, 12, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Paluri et al. (US 2017/0046613 A1 - Systems and Methods for Content Classification and Detection Using Convolutional Neural Networks, hereinafter referred to as "Paluri").

Regarding claim 2, Xu teaches all of the limitations of the method of claim 1 as noted above. However, Xu does not explicitly teach wherein the selecting a first generic classifier further comprises: generating a plurality of probabilities by executing the group of generic classifiers, wherein each of the 
Paluri teaches wherein the selecting a first generic classifier further comprises: 
generating a plurality of probabilities by executing the group of generic classifiers (Paluri, ¶¶0031-0032 – teaches a hierarchical tree classifier where probabilities are determined to categorize it into the next [first] layer of concepts; see also Paluri, Fig. 2), wherein each of the plurality of probabilities defines how closely the object data matches a corresponding generic classifier (Paluri, ¶¶0031-0033 – teaches using the probabilities for the concepts where the highest probability is chosen as the matching classifier; Paluri, ¶¶0034-0036 – teaches matching a three legged table to furniture because it has the highest probability; see also Paluri, Fig. 2); and 
matching the object data to the first generic classifier, wherein the first generic classifier generates the highest probability in the plurality of probabilities (Paluri, ¶¶0034-0036 – teaches matching a three legged table to furniture because it has the highest probability; see also Paluri, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Xu with the teachings of Paluri in order to more efficiently and more accurately recognize concepts in a content item in order to evaluate and classify the concept to recognize specific concepts, for example, inappropriate content in the field of hierarchical classifier trees to classify data objects, particularly data object in images (Paluri, ¶0005 – “In some instances, it may be advantageous to evaluate and classify concepts (e.g., scenes, objects, actions, etc.) that are represented in each of the uploaded content items. In one example, an uploaded content item that has been classified as inappropriate can be flagged and be prevented from being shared through the social 

Regarding claim 4, Xu teaches all of the limitations of the method of claim 1 as noted above. However, Xu does not explicitly teach wherein the selecting a first generic classifier further comprises: wherein the selecting a first generic classifier further comprises: generating a plurality of probabilities generated by executing the group of generic classifiers, wherein each of the plurality of probabilities defines how closely the object data matches a corresponding generic classifier; and for each generic classifier generating probabilities exceeding a margin, walking a corresponding tree of classifiers by matching classifiers at one or more levels in the corresponding tree to the object data, the classifiers that are matched generating probabilities exceeding the margin, wherein the end classifier of the first tree of classifiers of the first generic classifier is at the deepest level of all corresponding trees of classifiers.
Paluri teaches 
generating a plurality of probabilities generated by executing the group of generic classifiers (Paluri, ¶¶0031-0032 – teaches a hierarchical tree classifier where probabilities are determined to categorize it into the next [first] layer of concepts; see also Paluri, Fig. 2), wherein each of the plurality of probabilities defines how closely the object data matches a corresponding generic classifier (Paluri, ¶¶0031-0033 – teaches using the probabilities for the concepts where the highest probability is chosen as the matching classifier; Paluri, ¶¶0034-0036 – teaches matching a three legged table to furniture because it has the highest probability; see also Paluri, Fig. 2); and 
for each generic classifier generating probabilities exceeding a margin (Paluri, ¶0033 – teaches matching the object to concepts whose probabilities are higher than a probability margin), walking a corresponding tree of classifiers by matching classifiers at one or more levels in the corresponding tree to the object data (Paluri, ¶0031 – teaches stepping through a classifier tree based on probabilities where each level has a more granular classification than the previous level; see also Paluri, Fig. 2), the classifiers that are matched generating probabilities exceeding the margin (Paluri, ¶0033 – teaches matching the object to concepts whose probabilities are higher than a probability margin), wherein the end classifier of the first tree of classifiers of the first generic classifier is at the deepest level of all corresponding trees of classifiers (Paluri, ¶¶0031-0032 – teaches stepping through the levels of the classifier tree until a leaf node [deepest level] is reached; Paluri, ¶0036 teaches an example of stepping through the tree from furniture to table to three legged table; see also Paluri, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Xu with the teachings of Paluri in order to more efficiently and more accurately recognize concepts in a content item in order to evaluate and classify the concept to recognize specific concepts, for example, inappropriate content in the field of hierarchical classifier trees to classify data objects, particularly data object in images (Paluri, ¶0005 – “In some instances, it may be advantageous to evaluate and classify concepts (e.g., scenes, objects, actions, etc.) that are represented in each of the uploaded content items. In one example, an uploaded content item that has been classified as inappropriate can be flagged and be prevented from being shared through the social networking system. Conventional approaches for recognizing concepts represented in content items can often times be inefficient, inaccurate, and/or be limited in capability.”).

Regarding claim 5, Xu teaches all of the limitations of the method of claim 1 as noted above. Xu further teaches wherein the walking a first tree of classifiers comprises: 
walking the first tree of classifiers until reaching the end classifier at the deepest level to identify the object class (Xu, ¶0050 – teaches after categorizing the sample, classification can be repeated , the first tree including one or more hierarchical levels of classifiers under the parent node such that succeeding lower levels include more specific classifiers trained using more specific training data (Xu, ¶0050 – teaches after categorizing the sample, classification can be repeated for each level until a leaf classification is reached; Xu, ¶¶0054-0057 – teaches training the classifiers in the tree; Xu, ¶¶0057-0060 – teaches a top-down approach using a hierarchical classification tree to solve a modular focused classification where each level guides the classification to the next level until the classification reaches a leaf node and is associated to the associated leaf node class), each classifier in the first tree comprising a corresponding set of weights based on corresponding training data (Xu, ¶0053 – teaches that each classifier node can involve various classification techniques, including neural networks [It would be obvious that using a neural network classifier would involve updating weights based on the training process]), wherein the walking includes, 
determining if an adjacent lower level is connected to the matched classifier (Xu, ¶0050 – teaches after categorizing the sample, classification can be repeated for each level until a leaf classification is reached; Xu, ¶¶0054-0057 – teaches training the classifiers in the tree; Xu, ¶¶0057-0060 – teaches a top-down approach using a hierarchical classification tree to solve a modular focused classification where each level guides the classification to the next level until the classification reaches a leaf node and is associated to the associated leaf node class [As part of the hierarchical tree structure, the child nodes analyzed for a given node must be connected]); 
labeling the adjacent lower level as the next highest level (Xu, ¶0050 – teaches after categorizing the sample, classification can be repeated for each level until a leaf classification is reached; Xu, ¶¶0054-0057 – teaches training the classifiers in the tree; Xu, ¶¶0057-0060 – teaches a top-down approach using a hierarchical classification tree to solve a modular focused classification where each level guides the classification to the next level until the classification reaches a leaf node and is associated to the associated leaf node class [Because the structure flows layer by layer, the next lower level would be the next highest level for specificity in the tree]); and 
recursively performing until there is no adjacent lower level, wherein the matched classifier is the end classifier (Xu, ¶0050 – teaches after categorizing the sample, classification can be repeated for each level until a leaf classification is reached; Xu, ¶¶0054-0057 – teaches training the classifiers in the tree; Xu, ¶¶0057-0060 – teaches a top-down approach using a hierarchical classification tree to solve a modular focused classification where each level guides the classification to the next level until the classification reaches a leaf node and is associated to the associated leaf node class).
While Xu teaches walking the hierarchical classifier tree until a leaf node is reached, Xu does not explicitly teach probabilities and therefore does not explicitly teach beginning with a next highest level directly below the first generic classifier as the parent node, determining at least one probability generated by executing one or more classifiers of the next highest level using the object data; matching the object data to a matched classifier of that level generating the highest probability.
Paluri teaches wherein the walking a first tree of classifiers comprises: 
walking the first tree of classifiers until reaching the end classifier at the deepest level to identify the object class (Paluri, ¶¶0031-0032 – teaches stepping through a classifier tree based on probabilities where each level has a more granular classification than the previous level until a leaf , the first tree including one or more hierarchical levels of classifiers under the parent node such that succeeding lower levels include more specific classifiers trained using more specific training data (Paluri, ¶¶0024-0026 – teaches training the classifier tree where a subsequent layer is trained to more accurately classify a concept than the previous layer; Paluri, ¶¶0031-0032 – teaches stepping through a classifier tree based on probabilities where each level has a more granular classification than the previous level until a leaf node [deepest level] is reached; Paluri, ¶0036 teaches an example of stepping through the tree from furniture [parent] to table to three legged table; see also Paluri, Fig. 2), each classifier in the first tree comprising a corresponding set of weights based on corresponding training data (Xu, ¶0053 – teaches that each classifier node uses CNNs [It would be obvious that using a convolutional neural network classifier would involve updating weights based on the training process]), wherein the walking includes, 
beginning with a next highest level directly below the first generic classifier as the parent node, determining at least one probability generated by executing one or more classifiers of the next highest level using the object data (Paluri, ¶0036 teaches an example of stepping through the tree from furniture [parent] to table to three legged table and selecting the appropriate concept based on having the highest probability; see also Paluri, Fig. 2); 
matching the object data to a matched classifier of that level generating the highest probability (Paluri, ¶0036 teaches an example of stepping through the tree from furniture [parent] to table to three legged table and selecting the appropriate concept based on having the highest probability; see also Paluri, Fig. 2); 
determining if an adjacent lower level is connected to the matched classifier (Paluri, ¶¶0031-0032 – teaches stepping through a classifier tree based on probabilities where each level has a ; 
labeling the adjacent lower level as the next highest level (Paluri, ¶¶0031-0032 – teaches stepping through a classifier tree based on probabilities where each level has a more granular classification than the previous level until a leaf node [deepest level] is reached; Paluri, ¶0036 teaches an example of stepping through the tree from furniture to table to three legged table; see also Paluri, Fig. 2 [Because the structure flows layer by layer, the next lower level would be the next highest level for specificity in the tree]); and 
recursively performing until there is no adjacent lower level, wherein the matched classifier is the end classifier (Paluri, ¶¶0031-0032 – teaches stepping through a classifier tree based on probabilities where each level has a more granular classification than the previous level until a leaf node [deepest level] is reached; Paluri, ¶0036 teaches an example of stepping through the tree from furniture to table to three legged table; see also Paluri, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Xu with the teachings of Paluri in order to more efficiently and more accurately recognize concepts in a content item in order to evaluate and classify the concept to recognize specific concepts, for example, inappropriate content in the field of hierarchical classifier trees to classify data objects, particularly data object in images (Paluri, ¶0005 – “In some instances, it may be advantageous to evaluate and classify concepts (e.g., scenes, objects, actions, etc.) that are represented in each of the uploaded content items. In one example, an uploaded content item that has been classified as inappropriate can be flagged and be prevented from being shared through the social 

Regarding claim 10, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Xu in view of Paluri for the reasons set forth in the rejection of claim 2.

Regarding claim 12, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Xu in view of Paluri for the reasons set forth in the rejection of claim 5.

Regarding claim 16, the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Xu in view of Paluri for the reasons set forth in the rejection of claim 2.

Regarding claim 18, the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Xu in view of Paluri for the reasons set forth in the rejection of claim 5.

Claims 3, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Paluri and further in view of Xue et al. (Deep Classification in Large-scale Text Hierarchies, hereinafter referred to as “Xue”).

Regarding claim 3, Xu in view of Paluri teaches all of the limitations of the method of claim 2 as noted above. However, Xu in view of Paluri does not explicitly teach wherein determining a plurality of probabilities further comprises: generating a first subset of probabilities by executing classifiers in an active list of generic classifiers including classifiers having recently identified object classes, the first 
Xue teaches wherein determining a plurality of probabilities further comprises: 
generating a first subset of probabilities by executing classifiers in an active list of generic classifiers including classifiers having recently identified object classes, the first generic classifier being in the active list (Xue, section3 – teaches a search strategy to find a subset of categories from the large scale hierarchy related to the data object and prune unrelated categories creating a smaller hierarchy which includes only related categories [active list]; Xue, section 4 – teaches a search strategy to find related categories using training and/or pre-classified data objects; see also, Xue, Fig. 2); and 
matching the object data to the first generic classifier generating the highest probability in the first subset of probabilities (Xue, section 5.2 – teaches using highest probabilities to determine categories for the data object; see also, Xue, section 5.1, Fig. 2; Xue, section 6.3).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Xu in view of Paluri with the teachings of Xue in order to develop a taxonomy structure to improve the performance of classification over current top-down hierarchical classification algorithms in the field of hierarchical classifier trees to classify data objects (Xue, Abstract – “Furthermore, the structure of the taxonomy can be utilized in this stage to improve the performance of classification. We demonstrate the performance of our proposed algorithms on the Open Directory Project with over 130,000 categories. Experimental results show that our proposed approach can reach 51.8% on the measure of Mi-F1 at the 5th level, which is 77.7% improvement over top-down based SVM classification algorithms.”).

Regarding claim 11, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Xu in view of Paluri and further in view of Xue for the reasons set forth in the rejection of claim 3.

Regarding claim 17, the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Xu in view of Paluri and further in view of Xue for the reasons set forth in the rejection of claim 3.

Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Bleiweiss et al. (US 2017/0091953 A1 – Real-time Cascaded Object Recognition, hereinafter referred to as “Bleiweiss”).

Regarding claim 6, Xu teaches all of the limitations of the method of claim 1 as noted above. However, Xu does not explicitly teach capturing the image of the scene using an image capturing system of an autonomous personal companion; and moving the personal companion closer to the object to better capture the image.
Bleiweiss teaches 
capturing the image of the scene using an image capturing system of an autonomous personal companion (Bleiweiss, ¶0017 – teaches a robot using a camera to capture an image of a room); and 
moving the personal companion closer to the object to better capture the image (Bleiweiss, ¶0028 – teaches moving the robot closer to the object of interest in order to detect more features of the object).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Xu with the teachings of Bleiweiss in order to develop a robust object 

Regarding claim 13, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Xu in view of Bleiweiss for the reasons set forth in the rejection of claim 6.

Regarding claim 19, the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Xu in view of Bleiweiss for the reasons set forth in the rejection of claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Bleiweiss and further in view of Kim et al. (US 2017/0293198 A1 – Driver Assistance Apparatus and Vehicle, hereinafter referred to as “Kim”).

Regarding claim 7, Xu in view of Bleiweiss teaches all of the limitations of the method of claim 6 as noted above. However, Xu in view of Bleiweiss does not explicitly teach identifying a target area of the image, wherein the target area includes the object; and centering the target area in the center of the image when capturing the image.
Kim teaches 
identifying a target area of the image, wherein the target area includes the object (Kim, ¶0552 – teaches determining a region of interest which includes the object; see also Kim, Fig. 30); and 
centering the target area in the center of the image when capturing the image (Kim, ¶0552 – teaches adjusting the region of interest so that the object is centered on the image when capturing the image; see also Kim, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Xu in view of Bleiweiss with the teachings of Kim in order to develop a system using sensors such as a camera to provide convenience to the user by implementing appropriate focal adjustments for the image being captured in the field of object detection and classification (Kim, ¶0064 – “A vehicle may utilize various sensors, such as a camera, to provide convenience functions for a user. Typically, a camera used as a sensor in a vehicle has a constant focal distance and does not implement appropriate adjustment of the focal distance of the camera based on, for example, a vehicle state or a driving state of the vehicle.”).

Claims 8, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Xue et al. (Deep Classification in Large-scale Text Hierarchies, hereinafter referred to as “Xue”).

Regarding claim 8, Xu teaches all of the limitations of the method of claim 1 as noted above. However, Xu does not explicitly teach modifying the first tree of classifiers by removing an existing classifier or adding a new classifier. 
Xue teaches modifying the first tree of classifiers by removing an existing classifier or adding a new classifier (Xue, section3 – teaches a search strategy to find a subset of categories from the large scale hierarchy related to the data object and prune unrelated categories creating a smaller hierarchy which includes only related categories; see also Xue, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Xu with the teachings of Xue in order to develop a taxonomy structure to 

Regarding claim 14, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Xu in view of Xue for the reasons set forth in the rejection of claim 8.

Regarding claim 20, the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Xu in view of Xue for the reasons set forth in the rejection of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125